Citation Nr: 0523303	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  99-20 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for macular degeneration.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  He requested a hearing before the Board in November 
2003.  The veteran failed to appear for a hearing scheduled 
in June 2004.  

In its current status, the case returns to the Board 
following completion of development made pursuant to its 
August 2004 and April 2005 remands.  The purpose of these 
remands was to obtain a VA examination in order to assess the 
current nature and etiology of macular degeneration.  This 
having been accomplished, the Board will now complete its 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's macular degeneration is not shown to be 
associated with injury, disease or event noted during his 
military service.   


CONCLUSION OF LAW

The veteran's macular degeneration was not incurred in or 
aggravated by the veteran's military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection
In general entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

The veteran contends that he is currently legally blind due 
to macular degeneration that he believes is related to his 
military service.  While the veteran's contentions regarding 
the origin of macular degeneration has been considered, such 
statements are probative only to the extent that a layperson 
can discuss personal experiences.  This is positive evidence 
in the veteran's claim, but, generally, laypersons cannot 
provide medical evidence because they lack the competence to 
offer medical opinions.  The veteran has not claimed nor does 
the record show he has the medical expertise necessary to 
provide competent medical evidence in this regard.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board has reviewed the record and finds that the 
preponderance of the evidence is against the claim for 
service connection for macular degeneration.  The veteran's 
service medical records do not contain any reference to 
macular degeneration.  The only references to an eye 
condition pertain primarily to treatment for a recurrent 
pterygium on the left eye that required surgical intervention 
on a couple of occasions in the 1950s during the veteran's 
military service.  The veteran also reported having eye 
strain without any precipitating injury.  No pertinent 
findings were made at the medical evaluation for retirement 
conducted in July 1967.  

Macular degeneration was first diagnosed in reports of VA 
evaluation and treatment, dated from July 1998.  This 
condition has not been associated with the veteran's military 
service.  Rather, a medical opinion obtained at the May 2005 
VA examination is to the effect that macular degeneration is 
not related to the veteran's military service.  The examiner 
opined that during the veteran's military career, he did not 
have any retina changes that would have been indicative of 
macular degeneration.  The examiner, in essence, ruled out 
any association between macular degeneration and the 
veteran's pterygium, noted in service.  Finally, the examiner 
explained that macular degeneration is a bilateral and 
symmetrical disease process that is related to age changes 
and the vascular and nutritional processes of the maculae.  
The examiner concluded that it and is less likely than not 
related to the veteran's military service.  

This statement is credible; it is based on a review of the 
entire clinical record, current physical findings and the 
veteran's reported history.  As a consequence, this statement 
constitutes negative evidence in the veteran's claim.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is not in relative equipoise with respect 
to whether that the veteran currently has macular 
degeneration associated with injury, disease or event noted 
during his military service.  Therefore, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In view of the foregoing, 
entitlement to service connection for macular degeneration is 
denied.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This fourth element 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).

The RO initially notified the veteran of VCAA in May 2001.  
The RO notified the veteran how he could prevail on the issue 
of service connection and of VA's duties to assist him in the 
presentation of his claim.  The RO afforded the veteran 
details about the sources of evidence that might show his 
entitlement.  In addition, the RO informed the veteran of the 
allocation of burdens of obtaining the needed information.  
He was asked to tell VA about any other information or 
evidence he wanted it to get for him.  Although the RO did 
not specifically ask the veteran to submit all evidence in 
his possession, it did inform him that it was his 
responsibility to make certain that VA received all pertinent 
evidence.  Other letters providing similar information were 
sent to him in September 2003 and August 2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Thus, the Board concludes that any 
errors of timing or content are harmless in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to its duty to assist, the veteran, RO obtained 
the veteran's service medical records and reports of VA 
evaluation and treatment.  The RO scheduled VA examinations 
in order to obtain evidence of current disability and a nexus 
opinion.  Finally, the veteran was afforded the opportunity 
to provide testimony at a Board hearing; but he failed to 
report.  In view of the foregoing, VA, to the extent 
possible, has satisfied its duties to inform and assist the 
veteran at every stage of this case.  Therefore, he is not be 
prejudiced by the Board's proceeding to the merits of the 
claim.  

ORDER

Service connection for macular degeneration is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


